     Case 8:18-cr-00140-JLS Document 207 Filed 08/04/21 Page 1 of 6 Page ID #:1825



1
     Michael H. Artan (State Bar No. 97393)
2    One Wilshire Boulevard, Suite 2200
     Los Angeles, California 90017
3    Tele: 213/688-0370 Fax: 213/627-9201
     Email: michaelartan@yahoo.com
4

5    Glen T. Jonas (State Bar No. 166038)
     Jonas & Driscoll
6    1108 Sartori Avenue, Suite 320
7
     Torrance, CA 90501
     Tele: 213/683-2033 Fax: 310/218-4980
8    Email: glenjonas@aol.com
9    Counsel for Defendant
10   Serge Obukhoff
11

12
                         UNITED STATES DISTRICT COURT,
13
         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DISTRICT
14

15
     UNITED STATES OF                          Case No.: 8:18-cr-00140-JLS
16
     AMERICA,                                  DEFENDANT'S OPPOSITION TO
17                                             GOVERNMENT MOTION IN
                 Plaintiff,
                                               LIMINETO EXCLUDE CROSS
18
           v.                                  EXAMINATION ON STATEMENT
19                                             BY LAUREN PAPA
20
     SERGE OBUKHOFF,
21                                             Before the Honorable Josephine L. Staton
                 Defendant.                    United States District Judge
22
     ____________________________/             Date: August 4, 2021
23
                                               Time: 9:00 a.m.
24

25

26

27   / / /
28



                              DEFENDANT'S MOTION IN LIMINE NUMBER TWO - 1
     Case 8:18-cr-00140-JLS Document 207 Filed 08/04/21 Page 2 of 6 Page ID #:1826



1
     / / /
2
     TO THE CLERK OF COURT, AND THE UNITED STATES ATTORNEY
3
     FOR THE CENTRAL DISTRICT OF CALIFORNIA:
4

5
           PLEASE TAKE NOTICE, on August 2, 2021, at 9:00 a.m., defendant Serge
6    Obukhoff will move the Court for orders consistent with his Motion in Limine
7    Two, which is set forth below.
8

9                                                 Respectfully submitted,
10   Dated: August 1, 2021                        /s/ Michael H. Artan
11                                                ______________________________
                                                  Michael H. Artan
12
                                                  Counsel for Defendant
13                                                Serge Obukhoff
14
     Dated: August 1, 2021                        /s/ Glen T. Jonas
15                                                ______________________________
16
                                                  Glen T. Jonas
                                                  Counsel for Defendant
17                                                Serge Obukhoff
18

19

20

21

22

23

24

25

26

27

28



                          DEFENDANT'S MOTION IN LIMINE NUMBER TWO - 2
     Case 8:18-cr-00140-JLS Document 207 Filed 08/04/21 Page 3 of 6 Page ID #:1827



1
                       POINTS AND AUTHORITIES IN SUPPORT
2                        OF MOTION IN LIMINE NUMBER TWO
3

4       I.      INTRODUCTION.
5            The full statement directly quoted as written in the MOI dated June 14,
6    2016, by reporting agent Brian Rudolph is as follows:
7

8    “Dr. Papa added that she never had a conversation with anyone regarding getting
9    paid for referrals she sent to PHLP. She then stated that she was ‘stupid
10   financially’ and that she had ‘taken hard money loans’ from a ‘Chinese Bitch’
11   named Bella Wu.”
12

13           As the court well knows, based on the statement of facts attached to the
14   guilty plea of Lauren Papa, she lied to the agents. However, she didn’t just lie. She
15   attempted repeatedly to manipulate the agents into believing her lie. She claimed
16   poverty at multiple points in the interview as proof she didn’t receive the bribes.
17   To “sell” her point, she told the agents she was in such dire straits she had to take a
18   loan. To sell her point, she feigns anger at the person who helped her. The
19   wording she chose, was to demonstrate her anger. All of it a lie.
20           Her attack on Bella Wu is extremely relevant for the following reasons:
21           1. She made the same claims of poverty throughout her “friendship” with
22              the defendant and manipulated him into loaning her money;
23           2. The statement demonstrates that to avoid prison/being
24              charged/investigated, she is willing to attack those who have helped her;
25           3. When she attacks the people that she has manipulated into helping her,
26              she does so with a particular venom. Meaning, the so-called prior
27              friendship is not a bar to her using that person’s good conduct to
28              manipulate the agents and by extension the legal system. She feigns

                            DEFENDANT'S MOTION IN LIMINE NUMBER TWO - 3
     Case 8:18-cr-00140-JLS Document 207 Filed 08/04/21 Page 4 of 6 Page ID #:1828



1
               anger, because she thinks the feigned anger makes her more convincing
2              in selling her lies.
3

4          On direct exam, she feigned anger at her “friend” the defendant. The
5    prosecution on direct exam repeatedly emphasized Lauen Papa’s friendship with
6    the defendant. She has stated, he is brilliant and that he is an excellent doctor. The
7    prosecutor has crafted the appearance once again, like he did with Dr. Tauber, of
8    “the reluctant witness that truly likes Dr. Obukhoff, but alas, they are here to
9    simply tell the truth.” By doing so, he has knowingly placed this subject at
10   issue, knowing Papa’s modus operandi of attacking those that help her. Knowing
11   that she feigns anger, to sell her lie.
12         In reality, Lauren Papa has continued lying to federal agents, just as
13   DROBOT has done, using Dr. Obukhoff as her ticket to a reduced sentenced or as
14   she put it for her hope of “leniency”.
15         Her willingness, to feign anger, and her very particular methodology for
16   doing so is important in assessing her credibility. She attacks the people who
17   helped her in her time of need with venom, not because she is a racist, but because
18   she thinks “taking it there” will make her seem credible. It is one thing to lie, it is
19   another to engage in personal attacks within the lie because she thinks the personal
20   attack will advance her agenda of manipulating the agents through feigning anger.
21         It sharpens the focus on the lengths she is willing to go in manipulating and
22   telling her lies. The jury will see that clearly, but only if they receive the full
23   context. To the extent the court has any concern, the court can issue a limiting
24   instruction.
25         She refers to it as a “hard money loan.” The implication being that this
26   person who helped her, is charging high interest. Therefore, Bella Wu is a
27   predator. Predators deserved to be attacked. Hence, she must be telling the truth
28   and never did she take a $10,000 bribe. Why else would she take a “hard money

                            DEFENDANT'S MOTION IN LIMINE NUMBER TWO - 4
     Case 8:18-cr-00140-JLS Document 207 Filed 08/04/21 Page 5 of 6 Page ID #:1829



1
     loan” from this predator. Instead of using the term predatory lender, she chose
2    “Chinese Bitch.” That is her mind set. That people who help her are predatory and
3    deserve to be attacked. However, what she is actually doing is lying within a lie to
4    manipulate the agents, and to sell the lie, she adds the spice of her terminology to
5    show that she “believes” what she is saying to the agents.
6          Its shocking how little we trust juries to follow instructions when its an issue
7    that damages a prosecution witnesses’ credibility.
8          While at times issues come up in trial that are not foreseen and therefore
9    motions in limine can be filed during trial… this is not one of those issues. It is
10   plainly in the MOI, and the use of bad words, or racial characterizations doesn’t
11   make an issue in-admissible. The prosecution waived its right to bring this motion
12   when they had the opportunity and failed to file a Motion in limine before trial.
13         This MOI is from 2016. It is unfair and prejudicial for the prosecution to put
14   a topic at issue and once again foreclose the defense from using evidence that
15   reveals the character for dishonesty and the true nature of that dishonesty of its
16   witness.
17

18

19   Respectfully submitted,
20   Dated: August 4, 2021                         /s/ Michael H. Artan
21
                                                   ______________________________
                                                   Michael H. Artan
22                                                 Counsel for Defendant
23                                                 Serge Obukhoff
24
     Dated: August 4, 2021                         /s/ Glen T. Jonas
25
                                                   ______________________________
26                                                 Glen T. Jonas
27
                                                   Counsel for Defendant
                                                   Serge Obukhoff
28



                           DEFENDANT'S MOTION IN LIMINE NUMBER TWO - 5
     Case 8:18-cr-00140-JLS Document 207 Filed 08/04/21 Page 6 of 6 Page ID #:1830



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                         DEFENDANT'S MOTION IN LIMINE NUMBER TWO - 6
